Citation Nr: 1001715	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
higher than 10 percent before February 8, 2001, an initial 
rating higher than 50 percent before April 23, 2007, and an 
rating higher than 70 percent from April 23, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1968 to December 1970 and from April 1971 to May 
1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In September 2005, the Veteran appeared at hearing before the 
Board. 

In June 2006, the Board remanded the case for further 
development.  

While on appeal in a rating decision in October 2007, the RO 
increased the rating to 70 percent, effective April 23, 2007. 

In April 2008, the case was remanded to afford the Veteran a 
hearing before the Board.  In April 2009, claim was remanded 
again for a hearing, which was conducted by the undersigned 
Veterans Law Judge in August 2009.   Transcripts of the 
hearings are in the Veteran's file. 


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection and before February 8, 2001, posttraumatic stress 
disorder equated to no more than mild social and industrial 
impairment under the pre-1996 rating criteria and to mild 
occupational and social impairment under the amended post-
1996 or current rating criteria under the General Rating 
Formula for Mental Disorders, including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (amended post-1996 or current rating criteria), but 
not covered in the General Rating Formula. 

2.  From February 8, 2001, and before April 23, 2007, under 
the pre-1996 rating criteria, posttraumatic stress disorder 
equated to no more than considerable industrial impairment 
and under the amended post-1996 or current rating criteria 
posttraumatic stress disorder equated to no more than 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders (General Rating Formula), including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
General Rating Formula.

3.  From April 23, 2007, the posttraumatic stress disorder 
does not result in totally incapacitating symptoms under the 
pre-1996 rating criteria or total occupational and social 
impairment under the amended post-1996 or current rating 
criteria under the General Rating Formula for Mental 
Disorders (General Rating Formula), including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
General Rating Formula. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for service-connected post-traumatic stress disorder before 
February 8, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(pre-1996 rating criteria); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (amended post-1996 or current rating criteria).



2.  From February 8, 2001, and before April 23, 2007, the 
criteria for an initial rating higher than 50 percent for 
service-connected post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (pre-1996 rating criteria); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009). 

3.  From April 23, 2007, the criteria for an initial rating 
higher than 70 percent for service-connected post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. § 4.132, Diagnostic Code 9411 (pre-
1996 rating criteria);  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided pre-adjudication VCAA 
notice on the underlying claim of service connection for 
post-traumatic stress disorder by letter in June 2002.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for initial higher ratings.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. 

The RO has obtained the service treatment records and VA 
records.  Private medical records are also on file.  

The Veteran was afforded VA examinations for the claim for 
increase, most recently in April 2007 pursuant to a Board 
remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Also, records from the Social Security Administration have 
been obtained, as have records of VA Vocational 
Rehabilitation in substantial compliance with the Board's 
remand in April 2009.  Stegall v. West, 11 Vet. App. 268 
(1998). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service personnel records show that the Veteran served in 
Vietnam from July 1969 to July 1970.  The service treatment 
records show that he was hospitalized in March 1987 and the 
diagnoses included posttraumatic stress disorder. 

After service on VA examination in December 1988, the Veteran 
complained of depression and stress.  

On VA psychiatric evaluation in April 1989, the Veteran 
stated that he had memories of Vietnam, but did not describe 
the memories as intrusive.  He stated he had a basically good 
marriage.  He denied current sleep disturbance, outbursts of 
anger, or problems concentrating.  He did have symptoms of 
dysphoria and nightmares.   Since retirement from service, 
the Veteran stated that he had been unable to obtain any 
suitable employment and he had been looking for a 
non-stressful job, avoiding any employment that made 
significant demands on him. 

On mental status evaluation the Veteran was quiet and passive 
in manner, speaking fluently and spontaneously without 
psychomotor retardation or excitation.  He maintained good 
eye contact. His cognition was not formally tested, but he 
showed no evidence of a thought disorder and he denied 
suicidal ideation.  The Global Assessment of Functioning 
(GAF) score was 60, and his highest level of functioning in 
the last year was 70.   



In September 1990, on a VA Vocational Assessment it was 
reported that it was unlikely that the Veteran's service-
connected disorders would interfere significantly with his 
ability to obtain and maintain employment within his 
expressed occupational goal, namely, a long distance truck 
driver. 

On VA examination in January 1992, the Veteran stated that he 
had worked as a bus driver from January 1989 to June 1989, as 
a shipping and records clerk from January 1990 to July 1990, 
and as a fork lift operator from November 1990 to July 1991, 
but he had not worked since July 1991. 

In February 1992, in VA Counseling Record it was noted that 
the Veteran had completed the fall quarter in a culinary 
school with a better than 3.0 grade point average. 

Private medical records show that in June 1992 the Veteran 
was hospitalized for alcohol and drug abuse. 

VA records from March 1992 to August 1993 show that the 
Veteran was attending a cooking school. 

Private medical records show that in September 1995 the 
Veteran was hospitalization because of symptoms related to 
alcohol and drug dependence.   It was noted that he was 
employed as a chef.  

On VA psychological evaluation on February 8, 2001, it was 
noted that Veteran was working as a chef, but he was 
exploring an alternate career because of difficulty standing 
for a long period of time due to foot problems.  It was also 
noted that he had attended culinary school from 1991 to 1994 
and since then had worked as a chef and a caterer, and some 
work in fast food preparation.  



On mental status evaluation, the Veteran's manner was 
initially resistant and mildly suspicious but during the 
interview he relaxed and was very frank.  His recent and 
remote memory appeared intact.  His rate of speech was normal 
and fluent. His thought processes were internally organized 
and goal directed with a continuity of ideas.  He had no 
current suicidal ideation.  His mood appeared depressed and 
anxious but stable.  At times he was anxious and tearful and 
appeared to be emotionally raw.  He was very frank about his 
alcohol and drug dependency. 

The Veteran complained that he difficulty sleeping and that 
he had been going to church for 2 years and he had found some 
inner peace over the last 9 months.  He stated that he was 
somewhat anxious around people, and he wanted to work from 
home.  As for symptoms of posttraumatic stress disorder, he 
described sleep disturbance and nightmares.  Psychological 
testing suggested the intrusion of emotional issues into 
cognitive functioning.  

The examiner reported that the Veteran had a fairly stable 
job history until recently, as well as the ability to sustain 
his role as father and husband and he was attempting to 
sustain his sobriety with the support of his church and 
family.  

In December 2001, in Application for Compensation or Pension, 
the Veteran reported that he was not working. 

VA records show that in January 2002 the Veteran sought 
Vocational Rehabilitation because of foot problems, which 
prevented him from continuing in his job as a chef.  The GAF 
scores in January and March 2002 were 60.  In July 2002, the 
GAF score was 62.  In February 2003, the GAF score was 60.  
In June 2003, with an increase in symptom due to stress, the 
GAF score was 55.  In September 2003, the GAF score was 55.  
In April 2004, the GAF score was 55. 

In January 2003, the Veteran reported that he had last worked 
and had become to disabled to work in July 2001.



In March 2003, records of a VA Vocational Rehabilitation 
Counselor show that the Veteran continued to do well but his 
medication was increased.  The psychiatrist did not recommend 
the Veteran attempting to go to work.  In January 2004, the 
Veteran was notified that his vocational rehabilitation 
program was interrupted because he had missed his last four 
appointments.  In May 2004, the Veteran was notified that  he 
was denied approval for continued Vocational Rehabilitation 
and Employment service because his disabilities made it 
unreasonable to expect that he get and keep competitive 
employment.  

In a rating decision in June 2004, the RO granted the Veteran 
a total disability rating for compensation based on 
individual unemployability, effective December 3, 2001.

VA records show that in January 2005 the Veteran was 
oriented, cooperative, and made good eye contact. His mood 
was somewhat dysphoric, but he had a full range of affect. 
His speech was normal in rate and volume.  His associations 
were tight. He denied suicidal and homicidal ideation as well 
as auditory hallucinations and delusions. His judgment and 
insight were fair. The GAF score was 56. 

In September 2005, the Veteran testified that from 1998 to 
2001 he had averaged four or five jobs each year, but was 
fired or left the jobs because of anxiety attacks, stress, 
and depression.  He stated that he was unable to get along 
with co-workers, which caused his depression.  He stated that 
his hobby was fishing. Socially, he stated that he went to 
church but was uncomfortable in crowds and usually stayed at 
home and that he had only one close friend.  He described 
having nightmares two or three times a month and having 
startle reactions.  He stated that he had difficulty 
controlling his anger and that stress made him depressed. 



The Veteran also testified that his wife had recently quit 
her job to help take care of him.  He stated that he mostly 
tried to sleep and would sleep for long periods of time.  He 
indicated that he got along with family members, but he would 
become irritated four to six times a month.  He stated that 
his wife got him to bath once or twice a week.  He stated 
that he was hypervigilant, checking the doors at night.  He 
stated that his depression caused him to withdraw and some 
times he did not go out of the house for seven to ten days. 

The Veteran testified that from September 1991 until June 
1994 he had attended a culinary arts school, and although he 
had not graduated he had obtained jobs cooking in several 
places while he was in school, but he had found the jobs 
stressful.  He stated that after service he had not made over 
$8,000 to $9,000 a year. He felt that his PTSD symptoms had 
gotten worse since his retirement from service. 

In December 2006, the Veteran was notified that his claim for 
Vocational Rehabilitation and Employment services was 
suspended because he had not completed the required 
evaluation as he missed two scheduled appointments. 

On VA psychiatric examination on April 23, 2007, the Veteran 
stated that since PTSD was diagnosed he had been on a variety 
of medications for sleep disturbance, anxiety, and 
depression.  The VA examiner extensively related the 
Veteran's postservice psychiatric history and treatment. More 
recently, in April 2007, the Veteran had been evaluated and 
treated by the Substance Abuse Trauma and Recover (STAR) 
program, a dual diagnosis program, for veterans with combined 
substance dependence and PTSD. He was given medication for 
depression which had not helped his symptoms. 

The Veteran told the examiner that from 1992 to 1994 he had 
attended a culinary school and worked in the food service 
industry from 1994 until 2003 but even then he had had 3 to 5 
different jobs a year.  He described symptoms of irritability 
and short-temperedness and that he often argued with co-
workers and supervisors and he frequently was either fired or 
quit.  He stated that he had not held gainful employment 
since 2003 and his last position was as a chef in a 
restaurant. 

The Veteran stated that he had been married for nearly 40 
years and that his marriage was satisfactory and that his 
wife managed their household.  He stated that he watched TV 
and periodically went to church.   He indicated that he 
maintained his own personal hygiene. He denied any history of 
suicidal and violent behavior but had had suicidal ideation. 
He avoided shopping malls and grocery stores or any crowd of 
people except for church. He was close to his children and 
grandchildren. 

On mental status evaluation, he Veteran was oriented and 
alert. He was appropriately groomed and causally dressed.  
His behavior was appropriate. He maintained frequent eye 
contact.  His speech was within normal limits.  He was 
nervous and fidgety, and at times during the interview he 
walked around the office. At times his responses appeared 
somewhat vague and guarded, indicating at times that he did 
not know how he was supposed to answer particular questions. 

Towards the end of the interview the Veteran indicated that 
he could not manage answering any more questions and that it 
was difficult for him to talk about his Vietnam experiences.  
His mood appeared irritable.  His affect was often times 
consistent with his mood.  There was no evidence of 
perceptual disturbance. He denied auditory and visual 
hallucinations. His thought processes and thought content 
appeared relatively logical, coherent, and goal directed. He 
endorsed suicidal ideation but denied any intentions or plans 
of suicide. He denied homicidal or violent ideation. His 
insight and judgment were limited. 

The Veteran complained of intrusive thoughts and distressing 
memories of Vietnam occurring nearly daily, resulting in 
nightmares.  The Veteran stated that he had a physiologic 
reaction when having memories of Vietnam.  The examiner noted 
that the Veteran avoided stimuli associated with his trauma 
and described a numbing of general responsiveness.  



In addition to avoidance, the Veteran demonstrated marked 
diminished interest or participation in significant 
activities.  He described anhedonia and feelings of 
detachment or estrangement from others and a restricted range 
of affect as well as an inability to having loving feelings.  
He demonstrated persistent symptoms of increased arousal, 
e.g., sleeping difficulties for which medication provided 
relief. He also had symptoms of shaking, sweats, paranoia, 
and a startle reaction. He also complained of difficulties 
maintaining his focus and concentration.  

The psychosocial stressors were problems with a primary 
support group and marital discord, financial distress, being 
disabled and unable to maintain gainful employment.  The GAF 
score was 45. 

VA records show that in March 2007 the GAF score was 55. In 
May 2007, the GAF score was 40. 

In August 2009, the Veteran testified that he was attending a 
VA clinic and that he had just started receiving Social 
Security disability benefits, retroactively to 2004. The 
Veteran felt that he should have been assigned a 100 percent 
disability rating the day following his retirement from 
military service in May 1988.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing the symptomatology with the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity. 
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the Veteran appealed the initial rating, following the 
grant of service connection, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective. Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.

The criteria for rating service-connected psychiatric 
disorders were revised effective November 7, 1996.  The 
Veteran was provided notice of the old and amended rating 
criteria in the supplemental statement of the case, dated in 
July 2005.

Rating Criteria

During the period covered by the staged ratings, the criteria 
for rating PTSD were amended in November 1996.  When the law 
or regulation changes, the most favorable version applies and 
where an effective date is specified but there is no 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 3-2000.  

Pre-1996 Rating Criteria

The criteria for rating posttraumatic stress disorder in 
effect prior to November 7, 1996, and which became effective 
February 3, 1988, (prior to the June 1, 1988, effective date 
for the grant of service connection for PTSD), codified at 38 
C.F.R. § 4.132, Diagnostic Code 9411, provided a 10 percent 
rating when the criteria for 30 percent rating were not met 
but there was emotion tension or other evidence of anxiety 
productive of mild social and industrial impairment. 

A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment. Definite means moderately 
large in degree" and is "more than moderate but less than 
rather large." Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994). 

A 50 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment. 

The criteria for a 100 percent rating were that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggravated energy resulting in profound retreat from 
mature behavior must be demonstrated.   Demonstrably unable 
to obtain or retain employment. 

Amended Post-1996 or Current Rating Criteria

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders which became effective November 7, 1996, the 
criteria for 30 percent, under Diagnostic Code 9411 are 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 



The criteria for 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
diagnosis of posttraumatic stress disorder in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), of the American Psychiatric Association.

GAF Score 

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  Fifty-one (51) to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  Forty-one 
(41) to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 
Thirty-one (31) to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed person avoid friends, neglects 
family, and is unable to work).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining the rating.  It is the 
overall effect of the symptoms that determines the rating.

A Higher Rating than 10 Percent before February 8, 2001

Considering the pre-1996 rating criteria, the criteria for 30 
percent rating were definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

The record, pertaining to PTSD prior to 2001, is scant and 
there is only one report of VA psychological evaluation in 
April 1989, in which the Veteran described memories of 
Vietnam.  He stated he had a basically good marriage.  He 
denied current sleep disturbance, outbursts of anger, or 
problems concentrating.  He did have symptoms of dysphoria 
and nightmares.  

The symptoms attributable to PTSD were dysphoria and memories 
of Vietnam, resulting in nightmares.  There was no report of 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms were not described as resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment due to symptoms 
of PTSD, the criteria for the next higher rating under the 
pre-1996 rating criteria.  

As for the amended post-1996 rating criteria, the criteria 
for 30 percent were occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In the time period between 1988 and 2001, the Veteran was 
struggling with alcohol and drug dependencies, but the 
alcohol and drug dependencies were not considered to be 
service-connected disabilities.  And the record does not show 
that the symptoms attributable to PTSD, dysphoria and 
memories of Vietnam, resulting in nightmares, rose to the 
level of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Before February 8, 2001, the evidence is insufficient to show 
more than mild occupational and social impairment due to 
posttraumatic stress disorder under either the pre-1996 
rating criteria or the amended post-1996 or current rating 
criteria. 

A Higher Rating than 50 Percent from February 8, 2001, to 
April 23, 2007

Considering the pre-1996 rating criteria, the criteria for 
the next higher rating, 70 percent, were the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.

As for the amended post-1996 rating criteria, the criteria 
for next higher rating, 70 percent, were occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 



On VA psychological evaluation on February 8, 2001, it was 
noted that Veteran was working as a chef, but he was 
exploring an alternate career because of difficulty standing 
for a long period of time due to foot problems.  It was also 
noted that he had attended culinary school from 1991 to 1994 
and since then had worked as a chef and a caterer, and some 
work in fast food preparation.  

On mental status evaluation, the Veteran's mood appeared 
depressed and anxious but stable.  The Veteran complained 
that he difficulty sleeping and that he was somewhat anxious 
around people.  As for symptoms of posttraumatic stress 
disorder, he described sleep disturbance and nightmares.  

VA records show that in January 2002 the Veteran sought 
Vocational Rehabilitation because of foot problems, which 
prevented him from continuing in his job as a chef.  The GAF 
scores in 2002 and 2003 were in range of 55 to 62.  In May 
2004, records of a VA Vocational Rehabilitation Counselor 
show that the Veteran was denied approval for continued 
Vocational Rehabilitation and Employment service because his 
disabilities made it unreasonable to expect that he get and 
keep competitive employment.  

In a rating decision in June 2004, the RO granted the Veteran 
a total disability rating for compensation based on 
individual unemployability, effective December 3, 2001.  The 
rating was based on all the Veteran's service-connected 
disabilities, namely, PTSD, degenerative changes of the feet, 
diabetes mellitus, type 2, pes planus, hypertension, 
tinnitus, and bilateral hearing loss.  

VA records show that in January 2005 the Veteran was 
oriented, cooperative, and made good eye contact. His mood 
was somewhat dysphoric, but he had a full range of affect.  
His speech was normal in rate and volume.  His associations 
were tight. He denied suicidal and homicidal ideation as well 
as auditory hallucinations and delusions. His judgment and 
insight were fair. The GAF score was 56. 



In September 2005, the Veteran testified that he went to 
church but was uncomfortable in crowds and usually stayed at 
home and that he had only one close friend.  He described 
having nightmares two or three times a month and having 
startle reactions.  He stated that he had difficulty 
controlling his anger and that stress made him depressed.  He 
also testified that at home he slept for long periods of 
time.  He indicated that he got along with family members, 
but he would become irritated four to six times a month.  He 
stated that he was hypervigilant, checking the doors at 
night.  He stated that his depression caused him to withdraw 
and some times he did not go out of the house for seven to 
ten days.  He stated that after service he had not made over 
$8,000 to $9,000 a year.  He felt that his PTSD symptoms had 
gotten worse since his retirement from service. 

While the Veteran experienced employment problems, not of all 
of his occupational impairment was due solely to PTSD.  
Moreover, the symptoms of PTSD were not of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment under the pre-1996 rating 
criteria for the next higher rating or was there occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood under the amended post-1996 rating criteria for the next 
higher rating. 

Consistent with the demonstrable symptoms of PTSD are the VA 
health-care providers characterization of the overall affect 
of the disability in assigning GAF scores in the range from 
55 to 62, indicative of  moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers). 

The Veteran was granted a total disability rating for 
compensation based on individual unemployability due to all 
of his service-connected disabilities, not just PTSD, 
effective since December 3, 2001. 

As for the symptoms of posttraumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to the level of 
occupational and social impairment with deficiencies in most 
areas, such as judgment, thinking, or mood required for a 70 
percent rating. 

A Higher Rating than 70 percent from April 23, 2007

Considering the pre-1996 rating criteria, the criteria for 
the next higher rating, 100 percent, are the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated.   Demonstrably unable to obtain or retain 
employment. 


As for the amended post-1996 rating criteria, the criteria 
for next higher rating, 100  percent, are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

On VA psychiatric examination on April 23, 2007, the Veteran 
stated that since PTSD was diagnosed he had been on a variety 
of medications for sleep disturbance, anxiety, and 
depression.  The Veteran described symptoms of irritability 
and short-temperedness and that he often argued with co-
workers and supervisors and he frequently was either fired or 
quit.  He stated that he had not held gainful employment 
since 2003 and his last position was as a chef in a 
restaurant. 

The Veteran stated that he had been married for nearly 40 
years and that his marriage was satisfactory and that his 
wife managed their household.  He stated that he watched TV 
and periodically went to church.  He indicated that he 
maintained his own personal hygiene.  He denied any history 
of suicidal and violent behavior but had had suicidal 
ideation.  He avoided shopping malls and grocery stores or 
any crowd of people except for church.  He was close to his 
children and grandchildren. 

On mental status evaluation, he Veteran was oriented and 
alert.  He was appropriately groomed and causally dressed.  
His behavior was appropriate. He maintained frequent eye 
contact.  His speech was within normal limits.  He was 
nervous and fidgety, and at times during the interview he 
walked around the office. At times his responses appeared 
somewhat vague and guarded, indicating at times that he did 
not know how he was supposed to answer particular questions.  
His mood appeared irritable.  His affect was often times 
consistent with his mood.  

There was no evidence of perceptual disturbance.  He denied 
auditory and visual hallucinations.  His thought processes 
and thought content appeared relatively logical, coherent, 
and goal directed.  He endorsed suicidal ideation but denied 
any intentions or plans of suicide. He denied homicidal or 
violent ideation. His insight and judgment were limited. 

The Veteran complained of intrusive thoughts and distressing 
memories of Vietnam occurring nearly daily, resulting in 
nightmares.  The Veteran stated that he had a physiologic 
reaction when having memories of Vietnam.  The examiner noted 
that the Veteran avoided stimuli associated with his trauma 
and described a numbing of general responsiveness.  

In addition to avoidance, the Veteran demonstrated marked 
diminished interest or participation in significant 
activities.  He described anhedonia and feelings of 
detachment or estrangement from others and a restricted range 
of affect as well as an inability to having loving feelings.  
He demonstrated persistent symptoms of increased arousal, 
e.g., sleeping difficulties for which medication provided 
relief. He also had symptoms of shaking, sweats, paranoia, 
and a startle reaction. He also complained of difficulties 
maintaining his focus and concentration.  

The psychosocial stressors were problems with a primary 
support group and marital discord, financial distress, being 
disabled and unable to maintain gainful employment.  The GAF 
score was 45. 

VA records show that in March 2007 the GAF score was 55. In 
May 2007, the GAF score was 40. 

In August 2009, the Veteran testified that he was attending a 
VA clinic and that he had just started receiving Social 
Security disability benefits, retroactively to 2004.  

On the basis of the record, virtual isolation in the 
community is not shown.  And totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior is also 
not demonstrated.   And demonstrably inability to obtain or 
retain employment due solely to PTSD is not shown for the 
next higher rating under the pre-1996 rating criteria. 

As for the amended post-1996 rating criteria, total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name are not shown.

As for the symptoms of posttraumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to total occupational and 
social impairment.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria. Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required. 

Comparing the Veteran's disability levels and symptomatology 
to the Rating Schedule, the degrees of disability are 
contemplated by the Rating Schedule and the assigned 
schedular ratings are, therefore, adequate and no referral to 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial rating for posttraumatic stress higher than 10 
percent before February 8, 2001, an initial rating higher 
than 50 percent before April 23, 2007, and an initial rating 
higher than 70 percent from April 23, 2007, is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


